J. H. Gillis, J.
{dissenting). The statute pursuant to which defendant was convicted provides:
“Any driver * * * of any vehicle who knowingly fails to stop when requested or ordered to do *504so by * * * a representative or agent of a county road commission, authorized to require the driver to stop and submit to a weighing of his vehicle and load by means of a portable scale is guilty of a misdemeanor.” (Emphasis supplied.) MCLA § 257.724 (f) (Stat Ann 1965 Cum Supp § 9.2424[f]).
Defendant argues that the people failed to establish beyond a reasonable doubt that he “knowingly” failed to stop. It is true that the people must establish that the defendant “knowingly” failed to stop as a part of the corpus delicti. It is an elementary proposition that the corpus delicti cannot be established by the confession or admission of the defendant. Here, even if the defendant had admitted that he “knowingly” failed to stop, such statement would have been inadmissible to establish the corpus delicti.
The weighmasters cannot testify in any case that a driver “knowingly” failed to stop since such testimony would be inadmissible on the basis that it constituted a legal conclusion which only the court can draw from a given set of facts. Therefore, in order to convict any driver pursuant to this section of the statute the trial court must draw a reasonable inference based upon the facts as presented in the testimony. The record here fails to establish that 'the trial court erred.
T would affirm the conviction.